DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 – 7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4 – 7, and 14 recite elements preceded by the phrase “such as,” indicating that they may possibly be optional, exemplary, or that other elements may be used in place.  The bounds of the claim are unclear as a result, are indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claims 18 and 19 are directed to a computer program product.  The claimed computer program product is detailed in the specification as “a stand-alone software product for a general computer” see page 6 line 10.  Software does not fall within one of the four enumerated statutory categories.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 8, 10, 11, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnston et al. (hereinafter Joh, U.S. Patent Application Publciation 2017/0330577).

Regarding Claim 1, Joh discloses:
A method for encoding a digital input signal (e.g. ADPCM encoder; Fig. 4, para 38 note digital audio signal received at 112 instead; para 27), the method comprising
applying an Adaptive Differential Pulse Code Modulation encoding algorithm to a time block of the digital input signal, the Adaptive Differential Pulse Code Modulation encoding algorithm (e.g. audio signal encoder employing adaptive differential pulse code modulation; para 38; note assembly of sample blocks of 512, indicating processing of specific portions [or time frames] of audio; para 54) involving adaptive quantization according to a quantizer (e.g. adaptive qunatizer circuit 420) and a prediction according to a predictor (e.g. predictor circuit 428), and generating Adaptive Differential Pulse Code Modulation data bits accordingly (e.g. quantized signals output in Fig. 4; note bit stream assembler),
generating at least one data bit representing an internal value of the adaptive quantization (e.g. note setting control parameters of the predictor circuit; para 40 and transmission of control setting and synchronization information; para 42), and
generating a digital data block comprising said at least one data bit representing the internal value of the adaptive quantization, and the Adaptive Differential Pulse Code Modulation data bits (e.g. bit stream assembler receives code words output and 

Regarding Claim 2¸ in addition to the elements stated above regarding claim 1, Joh further discloses:
wherein said at least one data bit  represents a logarithmic encoded version of the internal value of the adaptive quantization, such as a log2 encoding of the internal value of the adaptive quantization (e.g. control signals to set the step size for the next quantization signal word, note in the log domain as well; para 47), preferably said at least one data bit representing a truncated version of the logarithmic encoded version of the internal value of the adaptive quantization (e.g. producing an encoded data stream of a reduced [truncated] energy; para 2; see also attenuating the energy in para 51).

Regarding Claim 3¸ in addition to the elements stated above regarding claim 1, Joh further discloses:
wherein said at least one data bit represents a scaling factor forming part of the adaptive quantization (e.g. note block diagram of quantizer step size and average bit rate control further detailed in Fig. 8, which includes a multiplier to scale the output; para 6 in particular note use of Fig. 8 to effect quantizer 420 of Fig. 4 as well; para 48).

Regarding Claim 4¸ in addition to the elements stated above regarding claim 1, Joh further discloses:


Regarding Claim 5¸ in addition to the elements stated above regarding claim 1, Joh further discloses:
comprising generating at least one data bit representing an internal value of the prediction of the Adaptive Differential Pulse Code Modulation encoding algorithm (e.g. note setting control parameters of the predictor circuit; para 40 and transmission of control setting and synchronization information; para 42), and generating a digital data block comprising said at least one data bit representing the internal value of the adaptive quantization, said at least one data bit representing the internal value of the prediction, and the Adaptive Differential Pulse Code Modulation data bits  (e.g. bit stream assembler receives code words output and control/synchronization output and assembles a bit stream for transmission, assembled in 512 sample blocks; para 54).

Regarding Claim 6¸ in addition to the elements stated above regarding claim 4, Joh further discloses:
wherein said at least one data bit representing the internal value of the prediction represents a truncated version of at least one of said Finite Impulse Response filter coefficients (e.g. note setting control parameters of the predictor circuit; para 40 and 

Regarding Claim 7¸ in addition to the elements stated above regarding claim 6, Joh further discloses:
wherein said at least one data bit representing the internal value of the prediction is comprised in a stream of digital data blocks in a multiplexed manner, such as each digital data block comprising data bits generated in response to a truncated version of one single one of the plurality of FIR filter coefficients (e.g. assembling the data packets, which combine [multiplex] all of the various data in particular fields implied by the packets; para 54).

Regarding Claim 8¸ in addition to the elements stated above regarding claim 1, Joh further discloses:
comprising adding dither noise to the digital input signal prior to applying the ADPCM encoding algorithm (e.g. adding the output of the adaptive noise shaping filter 480 to the signal path in Fig. 4).

Regarding Claim 10¸ in addition to the elements stated above regarding claim 1, Joh further discloses:
wherein the digital input signal is a digital audio signal (e.g. digital audio signal; para 27)

Claim 11 is rejected under the same grounds as being directed to the corresponding decoder of the encoder claimed in claim 1, and as such, is rejected with the corresponding components in the decoder side of Joh.  Of particular note is Fig. 7, which decodes the data encoded by the applied Fig. 4 elements above in the rejection of claim 1, further, transmission of the synchronization and setting information to the decoder in implementation in order to perform the inverse operations when a threshold bit rate is being employed; para 42.

Claims 15 and 18 are rejected under the same grounds stated above regarding claim 1. 

Claims 16 and 19 are rejected under the same grounds stated above regarding claim 11. 




Claim(s) 1, 9, and 11 – 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuta et al. (hereinafter Shi, U.S. Patent Application Publication 2015/0200748).

Regarding Claim 1, Shi discloses:

applying an Adaptive Differential Pulse Code Modulation encoding algorithm (e.g. ADPCM encoding unit 13 generates digital sound data by means of G.722 wide band ADPCM; para 42) to a time block of the digital input signal (e.g. input data; para 42; note that the system operates by organizing the sound data into corresponding 10msec packets; para 54), the Adaptive Differential Pulse Code Modulation encoding algorithm involving adaptive quantization according to a quantizer (e.g. level adaptive quantizer 13a) and a prediction according to a predictor (e.g. adaptive predictor 13d), and generating Adaptive Differential Pulse Code Modulation data bits accordingly (e.g. output ADPCM signal; see for example output of Fig. 2),
generating at least one data bit representing an internal value of the adaptive quantization (e.g. control signal data stored in the various fields of Fig. 6; see also para 55; also consider alternatively the parity bits), and
generating a digital data block comprising said at least one data bit representing the internal value of the adaptive quantization, and the Adaptive Differential Pulse Code Modulation data bits (E.g. packet generation unit 16 accumulates sound data output, generating a sound packet according to Figs. 5 and 6; para 54; note data fields including wideband ADPCM sound data, control fields, CRC fields, and parity bits; Fig. 6 and paras 55 – 58).

Claim 9¸ in addition to the elements stated above regarding claim 1, Shi further discloses:
comprising transmitting the digital data block represented as a wireless radio frequency signal (e.g. present invention is preferable for a wireless communication device and terminal; para 129 also note para 37-39).

Claim 11 is rejected under the same grounds as being directed to the corresponding decoder of the encoder claimed in claim 1, and as such, is rejected with the corresponding components in the decoder side of Shi.  Of particular note is Fig. 1’s slave device 20, which decodes the data encoded by the Fig. 1 master device 10 elements applied above in the rejection of claim 1, further, transmission of the sync, CRC and parity bits to the decoder in implementation para 54 -58 and note the use of a threshold setting to determine how to configure the system; para 79. 

Regarding Claim 12¸ in addition to the elements stated above regarding claim 11, Shi further discloses:
comprising receiving a wireless radio frequency signal with the digital data block represented therein, and detecting if the data block has been received with an error (e.g. wireless transmission; see Fig. 1; received packet processing unit checks the occurrence of the reception error; para 86).

Regarding Claim 13¸ in addition to the elements stated above regarding claim 12, Shi further discloses:


Regarding Claim 14¸ in addition to the elements stated above regarding claim 12, Shi further discloses:
comprising adjusting a leakage in the predictor, such as setting a leakage to zero in the predictor, if it is detected that the data block has been received with an error (e.g. the sound data is converted into the mute data if the parity error has occurred; para 91; which will “zero” out any effect from the predictor).

Claims 15 and 18 are rejected under the same grounds stated above regarding claim 1. 

Claims 16 and 19 are rejected under the same grounds stated above regarding claim 11. 

Claim 17 is rejected under the same grounds stated above regarding claims 1, 9, 12, 11, and 15. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654